Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00676-CV

                                         IN RE Kristin KERBOW

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 3, 2019, relator filed a petition for writ of mandamus. The real party in interest

filed a response and relator filed a reply. Relator also filed a motion for stay of the underlying

temporary orders, which this court denied. After considering the petition, response, reply, and the

record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-13768, styled In the Interest of L.J.K-B., M.J.K-B., and L.K.K-B.,
Children, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr.
presiding.